                Case 19-12220-KBO              Doc 159        Filed 12/17/19        Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT


                                  FOR THE DISTRICT OF DELAWARE




In re:                                                        Chapter 11
                   1
YUETING JIA,                                                  Case No. 19-12220(KBO)

                                    Debtor.                  Related Docket No. 89

                                                            Hearing Date: December 18, 2019, at 10:00 a.m.(ET)

         DEBTOR’S SUR-REPLY TO UNITED STATES TRUSTEE’S RESPONSE TO
SHANGHAI LAN CAI ASSET MANAGEMENT CO,LTD.’S MOTION (I) TO DISMISS
 THE DEBTOR’S CHAPTER 11 CASE OR,ALTERNATIVELY,(II) TO TRANSFER
    VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA (D.E, 89,“MOTION”)


                  Yueting Jia, the debtor and debtor in possession (the “Debtor” or “YT”)in the

above-captioned chapter 11 case (the “Chapter 11 Case”), hereby files his sur-reply^ to address

certain statements contained in the United States Trustee’s(“UST”) response [Docket No. 130]

(the “UST Response”) to Shanghai Lan Cai Asset Management Co, Ltd. ’s Motion (I) to Dismiss

the Debtor’s Chapter 11 Case or, Alternatively, (II) to Transfer Venue to the Central District of

California [Docket No. 89](the “Motion”), and states as follows:

                  1.         The UST Response stakes out an impossible position that reads away key

elements of 28 U.S.C. § 1408 and technically would, if followed, eliminate most chapter 11

filings in this jurisdiction. Despite the fact that the Committee and the Debtor each have

opposed the Motion, and movant Shanghai Lan Cai Asset Management Co., Ltd.(“SEC”), has

repeatedly shown itself to be oblivious to the concerns of other creditors holding billions of



' The last four digits ofthe Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, California 90275.
- As set forth in the accompanying motion seeking permission to file this sur-reply, the UST Response was untimely
filed on December 11, 2019.



DOCS_LA:326561.3 46353/002
                Case 19-12220-KBO               Doc 159        Filed 12/17/19         Page 2 of 7




dollars in claims (as witnessed by its all-out assault on the Chapter 11 Case in an effort to get the

case dismissed so it may try and enforce its prepetition lien), the UST now insists that SLC’s

narrative must prevail and that the Debtor’s selected forum is either improper or inconvenient.

                  2.         The UST argues that it will be more convenient for the Debtor to

administer his Chapter 11 Case in California, even though it was the Debtor who selected

Delaware as the venue for this Chapter 11 Case in the first instance.^ The Debtor’s principal

assets are membership interests in Delaware limited liability companies valued at approximately

$1.2 billion. The transfer of these interests to a creditor trust for the benefit of all creditors is the


foundation of the Debtor’s proposed plan of reorganization. As the Debtor’s previously-filed

Opposition to the Motion makes clear, 28 U.S.C. § 1408 permits the Debtor to select this venue

based upon the value of those membership interests as his principal, if not sole material, assets in

the United States.


                  3.         In making assertions about the Debtor’s ability to select Delaware as a

venue in the first place, the UST conflates the Debtor’s assets with those of entities in which the

Debtor holds an interest. As already presented in his Opposition, and as set forth in his

Schedules, the Debtor is an individual whose principal asset in the U.S. is his interest in Pacific

^ The Debtor’s choice of this forum is entitled to great weight. See e.g., In re Restaurants Acquisition I, LLC, 2016
Bankr. LEXIS 684, at *7 (Bankr. D. Del. Mar. 4, 2016)(“movant bears the burden of demonstrating that the factors
strongly weigh in favor of a transfer as courts will generally grant substantial deference to a debtor’s choice of
forum”); In re Ocean Properties ofDelaware, Inc., 95 B.R. 304, 305 (Bankr. D. Del. 1988)(same). Therefore, a
court considering a venue-transfer motion “should exercise its power to transfer cautiously, and the party moving for
the transfer must show by a preponderance of the evidence that the case should be transferred.” CORCO,596 F.2d
at 1241 (citations omitted); accord, In re Fairfield Puerto Rico, Inc., 333 F. Supp. 1187, 1989(D. Del. 1971)(“This
Court should not freely abandon to any other district its duty to determine a matter clearly within its jurisdiction.”);
In re Rehoboth Hospitality, LP, 2011 2011 Bankr LEXIS 3992, at *10(Bankr. D. Del. 2011)(“The burden of proof
is on the moving party requesting transfer.”). “A party seeking to have a case transferred pursuant to 1412, must
‘overcome the presumption that the debtor is entitled to file and maintain his case in the venue in which he filed it.
Acor, 510 B.R. at 592(quoting In re Ginco, Inc., 70 B.R. 2,4 (Bankr. D.N.M. 1986)).


                                                       2
DOCS_LA:326561.3 46353/002
                Case 19-12220-KBO              Doc 159        Filed 12/17/19         Page 3 of 7




Technology Holding LLC (“Pacific Technology”), a portion of which is held through West Coast

LLC(“West Coasf’ and, together with Pacific Technology, the “Delaware LLCs”). The UST

Response instead discusses FF Global Partners LLC, an entity in which the Debtor has no

interest(and, consequently, does not include in his Schedules), and makes no mention of Pacific

Technology, a Delaware limited liability company that was formed on July 26, 2018.

                 4.          As set forth in the Debtor’s Amended Disclosure Statement, the Debtor’s


interest in Pacific Technology is the cornerstone of the Plan and is the primary mechanism for

transferring value to creditors as anticipated in the Plan:


        Under the Plan, YT is proposing to satisfy his debts by contributing his interests
        in Smart King Ltd.(“Smart King”), the parent company of FF [Faraday Future],
        which consist of all of his legally recognized personal assets ... to a
        liquidating trust (the “Trusf’)for the benefit of his creditors as “Trust Assets.”


         Specifically, YT’s interests consist of:

        •      The right to direct Pacific Technology ... to direct FF Top to transfer
        147,048,823 Class B shares of Smart King currently owned by FF Top,
        representing 10% of Smart King’s equity interests, to a creditor trust at the
         direction of YT; and
        •       100% of the preferred units of Pacific Technology, which entitle YT to
        (1) a priority distribution of up to $815.7 million (subject to certain adjustments)
        from Pacific Technology’s 30.8% of Smart King’s equity interest, after the return
        of capital to the management,(2)a special distribution of 10% of the remaining
        amounts from Pacific Technology’s 30.8% of Smart King’s equity interest, and
        (3) thereafter a distribution based on YT’s 20% percentage interest of the units of
         Pacific Technology.

Amended Disclosure Statement, 1 at I(Emphasis added).




'' A true and correct copy of the Certificate of Formation for Pacific Technology is attached to the Debtor’s
Opposition as Exhibit “A”.

                                                      3
D0CS_LA:326561.3 46353/002
                Case 19-12220-KBO              Doc 159        Filed 12/17/19        Page 4 of 7




                 5.          As is apparent from the Plan and as described in the Amended Disclosure

Statement, Delaware corporate and legal organizational matters surrounding the transfer of

equity interests - including those of the Delaware LLCs- to a trust to be created for the benefit

of creditors, will be issues likely to be encountered in connection with the Debtor’s

reorganization. Contrary to what the UST Response implies, neither this Court nor any other

bankruptcy court would be called upon to address operational or other geographically-based

issues relating to Faraday Future, the California technology and automotive company in which

the Debtor holds indirect interests.^

                 6.          As noted, with respect to the Delaware LLCs, each of them is registered in

the State of Delaware. For purposes of determining the location of principal assets as part of a

venue determination, the location of a debtor’s membership interests in a limited liability

company is the state in which such limited liability company is registered. See, e.g., Montana

Dep’t ofRevenue v. BUxseth (In re Blixseth), 484 B.R. 360, 370-71 (BAP 9th Cir. 2012)(holding

that, for venue purposes, a debtor’s principal assets consisting of intangible equity interests in a

limited liability company and limited liability limited partnership were located in the state where

they were formed, not in the state of the debtor’s residence). See also In re Global Ocean

Carriers Ltd., 251 B.R. 31, 37(Bankr. D. Del. 2000)(the owner of stock in a corporation

incorporated in Delaware has property in Delaware for purposes of satisfying section 109(a) of

the Bankruptcy Code). Accord, In re Silicon Valley Innovation Co., 2012 Bankr. LEXIS 4034

(Bankr. N.D. Cal. Aug. 30, 2012)(stock of corporation located in state of incorporation, not state



^ As the parties themselves have pointed out, Faraday Future is not a debtor in chapter 11.

                                                     4
DOCS LA:326561.3 46353/002
                Case 19-12220-KBO              Doc 159        Filed 12/17/19        Page 5 of 7




where it had its headquarters). Accordingly, it is indisputable that the Debtor’s selection of

Delaware as a venue at the outset was a valid choice - beyond it being the soundest selection as

well.


                 7.          The Debtor’s current interests in the Delaware LLCs are valued at


approximately $320 million and $862 million,^ respectively, and, as reflected in the Schedules,

are the Debtor’s material U.S. assets. The Debtor’s interests in the LLCs, therefore, constitute


his principal assets for purposes of venue in Delaware under section 1408. Consequently, the

UST’s assertion that “[t]he Debtor’s principal assets in the United States are located in

California” is incorrect. UST Response,4 at ^ 12.

                 8.          Additionally, the UST Response contains the unsubstantiated assertion

that “[t]he United States Bankruptcy Court for the Central District of California is as well-suited.

or better-suited, to handle the numerous California-specific issues that will inevitably arise in

th[is] case[], such as his exemptions, community property issues,[and] issues relating to the real

property in which the Debtor resides.” UST Response, 7 at 20.

                 9.          To the contrary, it’s difficult to imagine what these “numerous California-

specific issues” might be. First, the Chapter 11 Case does not involve consumer issues and the

Debtor is not an owner of real property in California, so it is highly unlikely that the limited and

modest exemptions available under applicable law will be material in a case involving at least




^ The values of the Debtor’s interests in Pacific Technologies and West Coast are set forth in the Debtor’s Schedules
of Assets and Liabilities filed with the Court on October 17, 2019 [Docket No. 28](the “Schedules”), and are based
on the valuation of Smart King following a December 21, 2018, Restructuring Agreement with Evergrande Health
Industry. West Coast holds a 6.16% interest in Smart King and Pacific Technology holds a 10% interest in Smart
King.

                                                     5
DOCS_LA:326561.3 46353/002
                Case 19-12220-KBO              Doc 159       Filed 12/17/19         Page 6 of 7




$3.5 billion in business-related debts. Second, the Debtor’s marriage and pending divorce

proceedings are governed by, and his spouse resides in, the People’s Republic of China - a

community property jurisdiction - not California. Finally, there is no indication that any issues

will arise in this (or would arise in any other) bankruptcy court relating to the residence leased by

the Debtor. Simply stated, there are no California-specific issues likely to arise in this Chapter

11 Case.


                 10.         In sum,the Debtor properly selected the Delaware venue as among the

options presented by section 1408, the Chapter 11 Case will involve issues of Delaware law, and

the Debtor, not to mention the Committee and other creditors,^ believes the current venue is most

convenient given these elements.

                   WHEREFORE,the Debtor respectfully requests that the Court enter its order (a)

denying the Motion; and (b) granting the Debtor such other and further relief as is just and

proper.




 See, e.g., Joinder of Tibet Jinmeihua Investment Co. Ltd. to Official Committee of Unsecured Creditors'Response
to Shanghai Lan Cai Asset Management Co, Ltd.'s Motion (I) to Dismiss the Debtor's Chapter II Case, or
Alternatively, (II) to Transfer Venue to the Central District ofCalifornia [Docket No. 113], filed by Tibet Jinmeihua
Investment Co. Ltd.


                                                     6
DOCS LA:326561.3 46353/002
               Case 19-12220-KBO   Doc 159    Filed 12/17/19    Page 7 of 7




Dated: December 13, 2019               PACHULSKI STANG ZIEHL & JONES LLP
         Wilmington, Delaware
                                          /s/James E. O’Neill
                                       Richard M. Pachulski(CA Bar No. 90073)
                                       Jeffrey W. Dulberg(CA Bar No. 181200)
                                       Malhar S. Pagay(CA Bar No. 189289)
                                       James E. O’Neill(DE Bar No. 4042)
                                       919 N. Market Street, 17'’’ Floor
                                       Wilmington, DE 19801
                                       Tel:  (302)652-4100
                                       Fax: (302)652-4400
                                       Email: rpachulski@pszjlaw.com
                                             jdulberg@pszjlaw.com
                                              mpagay@pszjlaw.com
                                              joneill@pszjlaw.com

                                       Proposed Attorneys for Debtor and Debtor in
                                       Possession




                                      7
DOCS_LA:326561.3 46353/002
